DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12-6-21.
Applicant's election with traverse of claims 1-14 in the reply filed on 12-6-21 is acknowledged.  The traversal is on the ground(s) that applicant believes there is not a serious search burden. This is not found persuasive because as discussed in the restriction requirement, claims 1-14 are drawn to a method, classified in BO8B 3/02 and claims 15-19 are drawn to an apparatus, classified in B24C5/04 and the inventions have acquired a separate status in view of their different classification and the invention requires a different field of search (e.g., searching different class/subclasses or resources, or employing different search strategies or search quarries).
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over DE 2008011108 (DE’108) in view of Manteiga et al. US2017/0241343 (US’343) and Buongiorno US 5,679,174 (US’174).

Regarding claim 1, DE’108 a method for cleaning gas turbine components (para. 1). DE’108 further teaches to clean the or each surface of the gas turbine component to be cleaned, solid carbon dioxide is used as the cleaning medium within the meaning of the present invention, which is applied to the or each surface to be cleaned or directed at the or each surface to be cleaned (para. 8). Since the solid carbon dioxide is used to clean each surface of the gas turbine, the cleaning process would require access the the turbine which would require removing a casing of the section of the turbine system the casing surrounding at least: a rotor of the turbine system; a plurality of flow path components of the section of the turbine system, the plurality of flow path components coupled to one of the rotor or the casing and blasting the rotor and the plurality of flow path components with solid carbon dioxide (CO2) to dislodge the hydrocarbons formed on the surface of the rotor and the surface of the plurality of flow path components. Further, completion of cleaning would require making the turbine operational again which would require the opened turbine to be sealed, which reads on sealing a plurality of openings formed in the rotor of the turbine system

DE’108 does not teach a sump system in communication with the rotor of the turbine system; pressurizing the sump system in communication with the rotor of the turbine system; exposing the rotor and the plurality of flow path components to steam to dry hydrocarbons formed on a surface of the rotor and a surface of the plurality of flow path components.

US’343 teaches a sump housing apparatus for a gas turbine engine includes: an annular body; and a plurality of service tubes arrayed around the body, each service tube having a proximal end intersecting the body and an opposed distal end, each service tube having an inner port communicating with an interior of the body; wherein the body and at least one of the service tubes are part of a monolithic whole (abstract). US’343 further teaches gas turbine engine includes one or more shafts which are mounted for rotation in several bearings, usually of the rolling-element type. The bearings are enclosed in enclosures called " sumps" which are pressurized and provided with an oil flow for lubrication and cooling (para. 2). Therefore, US’343 teaches that it is conventional to use pressurized sump systems in operating gas turbines.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of DE’108 to include a sump system in communication with the rotor of the turbine system; pressurizing the sump system in communication with the rotor of the turbine system because US’343 teaches it is conventional to use pressurized sump systems in operating gas turbines and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

The modified method of DE’108 does not teach exposing the rotor and the plurality of flow path components to steam to dry hydrocarbons formed on a surface of the rotor and a surface of the plurality of flow path components.

US’174 teaches process and apparatus is provided for cleaning deposits from gas turbine engine components, particularly turbine blades (abstract). US’174 further teaches the cleaning material is inserted through the cleaning tube into the cavity of the component. The cleaning material is any material suitable for removing the deposits and can include gas, steam or particles. After the cavity of the component has been cleaned it is inspected, typically by x-ray to insure that the deposits have been removed. If any deposits are detected then the component can be further cleaned until all deposits are removed (col .2 line 45-67). Therefore, US’174 teaches steam or particles can be used to clean the interior surface of a turbine engine and that multiple cleaning processes can be performed. US’174 does not state that the hydrocarbons are dried in the process of cleaning using steam, however since US’274 teaches a cleaning process which reads on the claimed process of exposing the turbine parts to steam the cleaning the parts, it appears that the same result of drying would occur. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of DE’108 to include exposing the rotor and the plurality of flow path components to steam to dry hydrocarbons formed on a surface of the rotor and a surface of the plurality of flow path components because US’174 teaches steam or particles can be used to clean the interior surface of a turbine engine and that multiple cleaning processes can be performed and combining prior art 

Regarding claims 2, 3 and 7, the modified method of DE’108 teaches the method of cleaning a turbine system according to claim 1. US’343 further teaches there are two sump pressurization tubes denoted 300 located at approximately the three o'clock and nine o'clock positions as seen in FIG. 5. A cross-sectional view of a representative sump pressurization tube 300 is shown in FIG. 8. The sump pressurization tube 300 has an inner tube 302 and an outer tube 304 separated by a space 306. A proximal end 308 of the sump pressurization tube 300 intersects the body 45. An inner port 303 defined by the inner tube 302 communicates with the sump 36 and provides a flowpath for air entering the sump 36, as shown generally by the arrow labeled "SP". A distal end 310 of the sump pressurization tube 300 may be coupled to conventional structure for providing pressurized air (not shown) (para. 42). A sump housing 44 is disposed between the combustor 14 and the outer shaft 22. The sump housing 44 performs numerous functions, among those functions it defines the outer boundaries of the sump 36 and provides physical mounting for the bearing 38 and the forward and aft seal assemblies 40, 42. The aft seal assembly 42 includes seals 42A, 42B (para. 30). Therefor, US’343 further teaches conventional sumps are with pressurized gas and seal them from parts external to the sump. Therefore, the modified method of DE’108 would further include wherein pressurizing the sump system further includes: fluidly coupling a sump purge kit to a sump vent conduit of the sump system; and providing a pressurized gas through the sump system via the sump purge kit to prevent the steam and the solid carbon dioxide (CO2) from entering the sump system, with regard to claim 2 and wherein the pressurized gas provided by the sump purge kit includes at least one of pressurized air, with regard to claim 3 and wherein sealing the plurality of openings formed in the rotor of the turbine system further includes at least one of: plugging a plurality of holes formed in the rotor to prevent the steam, the solid carbon dioxide (CO2), and the dried hydrocarbons from passing through the plurality of holes, or covering a seal gap formed on the rotor to prevent the steam, the solid carbon dioxide (CO2), and the dried hydrocarbons from passing through the seal gap, with regard to claim 7.

Regarding claim 4, the modified method of DE’108 teaches the method of cleaning a turbine system according to claim 3. US’343 further teaches that the air is pressurized, as discussed above, which would require regulating an amount of air provided to the sump system. Additionally, air would include a portion which is nitrogen. Therefore, the modified method of US’108 further teaches wherein providing the pressurized gas through the sump system further includes: regulating an amount of nitrogen provided to the sump system.

Regarding claim 5, the modified method of DE’108 teaches the method of cleaning a turbine system according to claim 3. US’343 further teaches the sump must provide multiple functions, including physical mounting of the bearing races, location of oil and air seals, supply of lubricating oil to the bearings, scavenging (filtering) spent oil, pressurization of the sump, and ventilation. A distal end 410 of the oil scavenge tube 400 may be coupled to a conventional structure for providing scavenge flow (not filtering the pressurized air to prevent debris from flowing into the sump system.

Regarding claim 6, the modified method of DE’108 teaches the method of cleaning a turbine system according to claim 2. US’343 further teaches a distal end 210 of the sump vent tube 200 may be coupled to conventional structure for extracting vent air (not shown). A distal end 310 of the sump pressurization tube 300 may be coupled to conventional structure for providing pressurized air (not shown) (para. 41-42). Therefore, the modified method of DE’108 teaches releasably coupling a gas supply hose of the sump purge kit to the sump vent conduit of the sump system.

Regarding claim 8, the modified method of DE’108 teaches the method of cleaning a turbine system according to claim 1. US’174 further teaches each part of the turbine can be cleaned in parts and by drilling holes into the interior surface of the part to expose the part to the cleaning medium while providing the drain for the cleaning medium to be directed to (col. 1-3). Therefore, it would be obvious to one of ordinary skill in the art to clean individual parts of the turbine engine by isolating the parts being treated from the parts not being treated.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of DE’108 to include covering a portion of the surface of the rotor to prevent the steam, the solid carbon dioxide (CO2), and the dried hydrocarbons from contacting the portion of the surface of the rotor because the teachings of US’174 render obvious to one of ordinary skill in the art to clean individual parts of the turbine engine by isolating the parts being treated 
	 

Regarding claim 9, the modified method of DE’108 teaches the method of cleaning a turbine system according to claim 1. DE’108 further teaches the contaminants are detached from the turbine and disposed of (para. 10), which reads on removing previously dislodged, dried hydrocarbons from at least one of the surface of the rotor or the surface of the plurality of flow path components.

Regarding claim 10, 11 and 13, the modified method of DE’108 teaches the method of cleaning a turbine system according to claim 1. US’174 further teaches each part of the turbine can be cleaned in parts and by drilling holes into the interior surface of the part to expose the part to the cleaning medium (col. 1 and 2). Therefore, the modified method of DE’108 would further include positioning the removed casing to expose an inner surface of the casing and a distinct plurality of flow path components coupled to the inner surface of the casing; sealing a plurality of openings formed in the casing of the turbine system; exposing the inner surface of the casing and the distinct plurality of flow path components to the steam to dry the hydrocarbons formed on the inner surface of the casing and a surface of the distinct plurality of flow path components; and blasting the inner surface of the casing and the distinct plurality of flow path components with the solid carbon dioxide (CO2) to dislodge the dried hydrocarbons formed on the inner surface of the casing and the surface of the distinct plurality of flow path components, with regard to claim 10, removing at least one flow path component of the plurality of flow path components coupled to the rotor via a slot formed in the rotor prior to exposing the rotor and the plurality of flow path components to the steam, with regard to claim 11, and protecting a first portion of the least one removed flow path component of the plurality of flow path components, the first portion of the at least one removed flow path component being received by the slot formed in the rotor to couple the flow path component to the rotor; exposing a second portion of the least one removed flow path component of the plurality of flow path components to the steam to dry the hydrocarbons formed on the surface of the second portion of the at least one removed flow path component; and blasting the second portion of the at least one removed flow path component with the solid carbon dioxide (CO2) to dislodge the dried hydrocarbons formed on the surface of the second portion of the at least one removed flow path component, with regard to claim 13.

Regarding claim 12, the modified method of DE’108 teaches the method of cleaning a turbine system according to claim 11. US’174 further teaches each part of the turbine can be cleaned in parts and by drilling holes into the interior surface of the part to expose the part to the cleaning medium while providing the drain for the cleaning medium to be directed to (col. 1-3). Therefore, it would be obvious to one of ordinary skill in the art to clean individual parts of the turbine engine by isolating the parts being treated from the parts not being treated.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of DE’108 to include wherein sealing the plurality of openings formed in the rotor of the turbine system further includes: covering the slot formed in the rotor to prevent the steam, the solid carbon dioxide (CO2), and the dried hydrocarbons from entering the slot because the teachings of US’174 render obvious to one of ordinary skill in the art to clean individual parts of the turbine engine by isolating the parts being treated from the parts not being treated and use of known technique to improve similar methods in the same way is obvious, see MPEP 2141 III (C).

Regarding claim 14, the modified method of DE’108 teaches the method of cleaning a turbine system according to claim 1. 

The modified method of DE’108 does not teach exposing the rotor and the plurality of flow path components to pressurized air to remove water formed on the surface of the rotor and the surface of the plurality of flow path components prior to blasting the rotor and the plurality of flow path components with the solid carbon dioxide (CO2).

However, US’174 teaches process and apparatus is provided for cleaning deposits from gas turbine engine components, particularly turbine blades (abstract). US’174 further teaches the cleaning material is inserted through the cleaning tube into the cavity of the component. The cleaning material is any material suitable for removing the deposits and can include gas, steam or particles. Preferably and advantageously the cleaning material can be inserted under pressure directly to the deposits to help dislodge the deposits. After the cavity of the component has been cleaned it is inspected, typically by x-ray to insure that the deposits have been removed. If any deposits are detected then the component can be further cleaned until all deposits are 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of DE’108 to include exposing the rotor and the plurality of flow path components to pressurized air to remove water formed on the surface of the rotor and the surface of the plurality of flow path components prior to blasting the rotor and the plurality of flow path components with the solid carbon dioxide (CO2) because US’174 teaches steam or particles and pressurized gas can be used to clean the interior surface of a turbine engine and that multiple cleaning processes can be performed and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713